DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–4 and 10–13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung, US 2017/0162120. 

Claim 1

Hung (Fig. 3) teaches “a voltage compensating circuit, comprising:
-an electroluminescence device (OLED 210; ¶ 28);
-a driving unit (T2B), used for driving the electroluminescence device (e.g., Driving transistor T2B drives OLED 210; ¶ 29);
-a luminescence time length control unit (220), respectively connected with the driving unit and the electroluminescence device, and used for controlling luminescence time length of the electroluminescence device (e.g., Driving circuit 220 is connected to driving transistor T2B and indirectly to OLED 210 and controls the luminescence time length of OLED 210 through emission signal EM being applied to transistor T2C; ¶ 30); and
-a compensation unit (230), respectively connected with the driving unit and the luminescence time length control unit (e.g., Compensation circuit 230 is coupled to switch T2B and driving circuit 220), and used for providing a compensation voltage to the voltage compensating circuit (e.g., Compensation circuit 230 provides a compensation voltage to OLED for compensating for changes in the threshold voltage of driving transistor; ¶ 7, 30).” 

Claim 2

Hung (Fig. 3) teaches “the voltage compensating circuit as claimed in claim 1, wherein a fixed current is input to the compensation unit through an external circuit (e.g., Vref, which is produced by external circuit, is applied to compensation circuit 230.  The current associated with Vref consistent with Ohm’s Law (V = I *R) is considered a “fixed current”), the compensation unit (230) receives the fixed current and outputs a compensation voltage to the driving unit (e.g., Compensation is provided by compensation circuit 230 to the driving transistor T2B in accordance to Vref; ¶ 7, 30), the driving unit (T2B) receives the compensation voltage and outputs a steady current to the electroluminescence device through the luminescence time length control unit to drive the electroluminescence device (e.g., T2B receives the compensation voltage and drives OLED 210; ¶ 7, 29).” 

Claim 3

Hung (Figs. 2–3) teaches “the voltage compensating circuit as claimed in claim 1, wherein a first reference voltage (Vref) is input to the compensation unit (230), and the compensation unit (230) adjusts the compensation voltage according to the first reference voltage (e.g., Compensation is provided to the pixel is in accordance to the reference voltage; ¶ 7).” 

Claim 4

Hung (Figs. 2–3) teaches “the voltage compensating circuit as claimed in claim 2, wherein a second reference voltage (OVDD) is input to the compensation unit (230), so that the driving unit (T2B) acquires an adjustable cross voltage (e.g., The voltage received by gate of driving transistor T2B is considered an “adjustable cross voltage” because this limitation is broad and not further defined in the claim itself.  Moreover, the voltage received by the drain of T2B may also be considered an “adjustable cross voltage”), and outputs a steady current to the electroluminescence device through the luminescence time length control unit to drive the electroluminescence device (e.g., Driving transistor T2B outputs current IT2B to OLED 210 based on emission control signal EM being applied to transistor T2C; ¶ 31).
Claim 10

Hung (Figs. 2–3) teaches “a display (e.g., Display ¶ 7) comprising the voltage compensating circuit as claimed in claim 1.”

Claim 11

Hung (Figs. 2–3) teaches “a display (Display, ¶ 7), comprising the voltage compensating circuit as claimed in claim 2.” 

Claim 12

Hung (Figs. 2–3) teaches “a display (Display, ¶ 7), comprising the voltage compensating circuit as claimed in claim 3.” 

Claim 13

Hung (Figs. 2–3) teaches “a display (Display, ¶ 7), comprising the voltage compensating circuit as claimed in claim 4.” 

Allowable Subject Matter
Claims 5–9 and 14–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 


Regarding Claim 5, Hung (Figs 2–3) teaches “the voltage compensating circuit as claimed in claim 4.”

However, neither Hung, nor the remaining prior art, either alone or in combination, teaches “wherein the compensation unit comprises:
a second transistor, a third transistor, a fourth transistor, a fifth transistor and a capacitor;
wherein a grid electrode of the fourth transistor is connected with a first signal control end, a source electrode of the fourth transistor is connected with the first reference voltage, and a drain electrode of the fourth transistor is connected with a first end of the capacitor; 
a second end of the capacitor is connected with a source electrode of the third transistor; 
a drain electrode of the third transistor is connected with a source electrode of the second transistor, and. a drain electrode of the second transistor is connected with a fixed current input end; the first signal control end is further respectively connected with a grid electrode of the second transistor and a grid electrode of the third transistor; and
a source electrode of the fifth transistor is connected with the second reference voltage, a drain electrode of the fifth transistor is connected with the first end of the capacitor, and a grid electrode of the fifth transistor is connected with a second signal control end.”

Please note that the limitation “grid electrode” is being interpreted as “gate electrode,” which is the more commonly used term in the art.  

Claims 6–7 and 14–16 are objected to because they depend on claim 5. 

Regarding Claim 8, Hung (Figs. 2-3) teaches “the voltage compensating circuit as claimed in claim 4.”

However, neither Hung, nor the remaining prior art, either alone or in combination, teaches “wherein the compensation unit comprises: a second transistor, a third transistor, a fourth transistor, a fifth transistor and a capacitor; wherein a grid electrode of the fourth transistor is connected with a first signal control end, a source electrode of the fourth transistor is connected with the first reference voltage, and a drain electrode of the fourth transistor is connected with a first end of the capacitor; a second end of the capacitor is connected with a source electrode of the third transistor. a drain electrode of the third transistor is connected with a source electrode of the second transistor, and a drain electrode of the second transistor is connected with a fixed current input end; the first signal control end is further respectively connected with a grid electrode of the second transistor and a grid electrode of the third transistor; and a source electrode of the fifth transistor is connected with the second reference voltage, and a drain electrode of the fifth transistor is connected with the first end of the capacitor.”

Claims 9 and 17–18 are objected to because they depend on claim 8.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


Claim 1

Qu (Figs. 1–2), US 2021/0335246, teaches “a voltage compensating circuit, comprising:
-an electroluminescence device (light emitting element EL; ¶ 39);
-a driving unit (M1), used for driving the electroluminescence device (e.g., Driving transistor M1 drives the pixel circuit through switching unit T3; ¶ 28);
-a luminescence time length control unit (13), respectively connected with the driving unit and the electroluminescence device, and used for controlling luminescence time length of the electroluminescence device (e.g., Switching unit 13 is connected with driving transistor M1 and light-emitting element EL through switching unit 13 and controls the emission period of the light emitting element EL; ¶ 28); and
-a compensation unit (12), respectively connected with the driving unit and the luminescence time length control unit (e.g., Compensation unit 12 is connected with the gate of driving transistor M1 and switching unit 13), and used for providing a compensation voltage to the voltage compensating circuit (e.g., Compensation unit 12 provides a compensation voltage to the pixel circuit; ¶ 44).” 
    Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview ReQuest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional Questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 1, 2022